DETAILED ACTION

Status of Claims

This action is in reply to the amendments filed on 21 January 2021.
Claims 1, 2 & 6 have been amended.
Claims 1-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner respectfully rescinds the 35 U.S.C. 101 rejection in view of the claimed amendments.  The claim recites the combination of additional elements of measuring, by the processor, one or more attribute values for an authentication transaction associated with the selected authentication option, the measured one or more attribute values including at least one of a time of authentication, a speed of authentication, a cost of authentication, an authentication success rate, a consumer selection rate, or a real-time availability of an authentication provider: and updating, by the processor, the database of attributes for the potential authentication options using the measured one or more attribute values to include information regarding a successful authentication and the authentication provider associated with the selected authentication option. These steps provides a specific improvement over prior systems, resulting in improved authentication system that continuously updates based on measured attributes regarding successful authentication which is an example the courts have identified as 
The Examiner respectfully rescinds the 35 U.S.C. 103 rejection in view of the claimed amendments.
	
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards intelligent authentication. More specifically, the Applicants claim a method for authentication comprising: receiving, by a processor, consumer information associated with a consumer transmitted over a first data network in the processor operated by an account issuer; determining, by the processor, available account authentication options based on the received consumer information and a database of potential authentication options stored in a memory in the processor; selecting, by the processor, a set of available authentication options from the available account authentication options based on a database of attributes for the potential authentication options stored in the memory in the processor; transmitting, by the processor over the first data network, the set of available authentication options to a consumer device, and receiving, from the consumer device over the first data network, a selected authentication option selected from among the set of available authentication options; transmitting, by the processor, consumer information to an authentication provider associated with the selected authentication option over a second data network; receiving, by the processor, an authentication confirmation over the second data network in the processor; measuring, by the processor, one or more attribute values for an authentication transaction associated with the selected authentication option, the measured one or more attribute values including two or more of a cost of authentication, an authentication success rate, a consumer selection rate, or a realtime availability of an authentication provider; and updating, by the processor, the database of attributes for the potential authentication options using the measured one or more attribute values to include information regarding a successful authentication and the authentication provider associated with the selected authentication option.
Furthermore, Reeves, Jr. et al. [US 2011/0307938 A1] discloses Described is using a client-side account selector in a passive authentication protocol environment (such as OpenID) in which a relying party website trusts the authentication response from an identity provider website. The account selector may access and maintain historical information so as to provide user-specific identity provider selection options (rather than only general identity provider selection options). The account selector is invoked based upon an object tag in the page, e.g., as invoked by a browser extension associated with that particular object tag. The account selector may communicate with a reputation service to obtain reputation information corresponding to the identity providers, and vary its operation based upon the reputation information.” 
Baentsch et al. [US 2009/0265776 A1] discloses “Methods and apparatus are provided for authenticating communications between a user computer and a server via a data communications network. A security device has memory containing security data, and security logic to use the security data to generate an authentication response to an authentication message received from the server in use. An interface device communicates with the security device. The interface device has a receiver for receiving from the user computer an authentication output containing the authentication message sent by the server to the user computer in use, and interface logic adapted to extract the authentication message from the authentication output and to send the authentication message to the security device. Includes a communications interface for connecting to the server via a communications channel bypassing the user computer. Either the security device or interface device sends the authentication response to the server via the communications channel bypassing the user computer.”
Baghdasaryan [US 2014/0289117 A1] discloses “A system, apparatus, method, and machine readable medium are described for confirming a user transaction. For example, one embodiment of a method comprises: detecting at a relying party a transaction triggered by a first user over a network and performing one or more authentication techniques to authenticate the first user to the relying party over the network; identifying one or more other users who are required to confirm the transaction before allowing the transaction to be performed, the one or more other users being registered with the relying party; transmitting notifications to the one or more other users or a subset thereof indicating that a transaction has been triggered by the first user; and the one or more other users or subset thereof confirming the transaction by performing remote authentication with the relying party over the network.”
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest measuring, by the processor, one or more attribute values for an authentication transaction associated with the selected authentication option, the measured one or more attribute values including two or more of a cost of authentication, an authentication success rate, a consumer selection rate, or a realtime availability of an authentication provider; and updating, by the processor, the database of attributes for the potential authentication options using the measured one or more attribute values to include information regarding a successful authentication and the authentication provider associated with the selected authentication option.
For these reasons claim 1 is deemed to be allowable over the prior art of record, and claims 2-20 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892.
Yamada et al. [US 2010/0148922 A1] discloses “A computer system checks whether or not an authentication success rate for a registered user shows an over-time reduction based on the history of the results of the previous biometric authentication processes in which the high-speed verification process is executed, when the authentication success rate is determined as showing an over-time reduction for the registered user, the computer system instead executes a precise verification process for verifying input biometric information against registered biometric information to make verification with a higher precision than with the high-speed verification process.”
Takagi [US 2012/0159600] discloses “A control method for controlling a biometric authentication system including a server that stores reference biometric data, and a client that acquires biometric authentication data of the user, has saving in the server a table in which identification information identifying the user and a previous authentication result of the user are associated with each other, transmitting the identification information to the server, referring to the identification information and acquiring a previous authentication result of the user corresponding to the identification information from the table, calculating, an authentication success rate of the user from the acquired previous authentication result, transmitting the reference biometric data to the client when the authentication success rate is less than or equal to a certain value, calculating, a degree of matching between the biometric authentication data and the reference biometric data, and determining, whether or not the authentication of the user has succeeded.”
Goldberg et al. [US 2016/0012441 A1] discloses “A method for identifying a level of authentication includes: storing a plurality of authentication processes, each tool being associated with transaction characteristics; storing a plurality of account profiles, each profile including account data and an account identifier; receiving an authorization request for a payment transaction, the request including transaction data and a specific account identifier; identifying at least two eligible authentication processes based on the transaction characteristics for the respective tool and the transaction data; identifying a specific account profile that includes the specific account identifier; estimating a profitability value of the transaction based on the transaction data; estimating an account purchase elasticity value based on the account data included in the identified specific account profile; and selecting one or more authentication processes of the identified at least two eligible authentication processes based on the estimated profitability and account purchase elasticity values.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619